Title: To George Washington from Edmund Randolph, 4 February 1795
From: Randolph, Edmund
To: Washington, George


        
          Sir
          Department of State February 4. 1795
        
        I do myself the honor of submitting to your consideration a letter from the late Secretary of the Treasury on the subject of an act passed on the 20th of March last, appropriating to our intercourse with foreign nations an additional million of dollars. He refers to a report, in which he has brought into view the necessity of some further provision, and transmits an extract of a letter from our Commissioners at Amsterdam, conveying the painful intelligence, that reliance cannot be had on the success of the measures heretofore taken for procuring the loan there. Although all the necessary powers and instructions have been given for carrying into execution the principal object of that law; I am apprehensive, that the business will be stagnated, unless the most prompt expedients should be adopted. Congress are the sole authority, which can remove the difficulties; and I therefore take the liberty of suggesting the propriety of laying the matter before them. I have the honor, Sir, to be with the highest respect Your most obedient servant.
        
          Edm: Randolph
        
      